The appellant was indicted for unlawfully possessing a still for the purpose of manufacturing spirituous, vinous and malt liquor, capable of producing intoxication, in the district *Page 485 
court of Dawson County, convicted on said charge and his punishment assessed at one year's confinement in the penitentiary.
The record on appeal fails to show that the appellant was ever sentenced by the trial court in this case. The sentence is essential to give this court jurisdiction. Article 856, Vernon's C. C. P., is as follows:
"When an appeal is taken in cases of felony, where the verdict prescribes the death penalty, sentence shall not be pronounced, but shall be suspended until the decision of the court of appeals has been received. In all other cases of felony, sentence shall be pronounced before the appeal is taken."
Under said article this court has uniformly held that without proper sentence this court has no jurisdiction of cases appealed from the lower court. Woolridge v. State, 61 Tex. Crim. 324,  135 S.W. 124, and many recent cases might be cited if necessary.
For the reasons above stated this appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.